            Case 2:19-cv-01672-WSS Document 13 Filed 03/19/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JAMES SMITH, SALLY SMITH,                       )
KAYLA ROTELLINI, MICHAEL                        )       Civil Action No. 2:19-cv-01672-WSS
ROTELLINI and ANTOINETTE                        )
MACZKO,                                         )
                                                )
                        Plaintiffs,             )
                                                )
                v.                              )
                                                )
WASHINGTON AREA HUMANE                          )
SOCIETY, a non-profit organization,             )
GENE KARCH, an individual, GLEN                 )
THOMSON, an individual, and                     )
MARANDA COMBS, an individual,                   )
                                                )
                        Defendants.             )

                 DEFENDANT GENE KARCH’S MOTION TO DISMISS
             PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12 (b)(6)

       Defendant, Gene Karch, by and through his attorneys, Makel & Associates, LLC, hereby

moves the Court to dismiss Plaintiffs’ Complaint Pursuant to Federal Rule of Civil Procedure 12

(b)(6), and in support thereof, states the following:

       1.       On or about December 27, 2019 Plaintiffs filed a Complaint stemming from an

investigation by the Washington Area Humane Society into alleged animal abuse. See Doc. No.

1.

       2.       Plaintiffs’ Complaint alleges the following causes of action:

                a.     Count I - UNLAWFUL SEARCH AND SEIZURE in violation of 42
                       U.S.C. § 1983 and the Fourth Amendment to the United States
                Constitution;

                b.      Count II - MALICIOUS PROSECUTION in violation of 42 U.S.C. §
                        1983 and the First Amendment to the United States Constitution;

                c.      Count III - RETALIATION in violation of 42 U.S.C. § 1983 and the
                        Fourth Amendment to the United States Constitution;

                                                    1
            Case 2:19-cv-01672-WSS Document 13 Filed 03/19/20 Page 2 of 3




                d.     Count IV - CONSPIRACY in violation of 42 U.S.C. § 1983 and the
                       Fourth and First Amendments to the United States Constitution;

                e.     Count V - TRESPASS under Pennsylvania common law;

                f.     Count VI - TRESPASS TO CHATTEL under Pennsylvania common law;

                g.     Count VII - INTENTIONAL INFLICTION                      OF    EMOTIONAL
                       DISTRESS under Pennsylvania common law; and

                h.     Punitive damages.

       3.       Plaintiffs’ Complaint fails to state a claim against Gene Karch for which relief

may be granted.

       4.       Defendant Gene Karch is entitled to qualified immunity with regard to Plaintiff’s

§ 1983 claims and immunity under Pennsylvania law with regard to the state law claims.

       5.       Plaintiffs’ request for relief in the form of punitive damages must be stricken.

       6.       Pursuant to Fed. R. Civ. Pro. 12 (b)(6), Plaintiffs’ Complaint should be dismissed

for failure to state a claim upon which relief may be granted.

       WHEREFORE, Defendant, Gene Karch, respectfully requests that this Honorable Court

grant this Motion and dismiss Plaintiffs’ Complaint and all claims therein, with prejudice.

Date: March 19, 2020                                          Respectfully Submitted,

                                                              MAKEL & ASSOCIATES, LLC


                                                              By:/s/ Christopher P. Furman
                                                              Christopher P. Furman, Esq.
                                                              Pa. ID. No.: 89822
                                                              98 E. Maiden St.
                                                              Washington, PA 15301
                                                              (724) 222-7639

                                                              Attorneys for Defendant
                                                              Gene Karch

                                                  2
         Case 2:19-cv-01672-WSS Document 13 Filed 03/19/20 Page 3 of 3




                               CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing Motion has been electronically filed and

served with the Court’s ECF System this 19th day of March, 2020 as follows:

                                   Joel S. Sansone, Esquire
                                  Elizabeth Tuttle, Esquire
                                Massimo A. Terzigni, Esquire
                                Law Offices of Joel S. Sansone
                                603 Stanwix Street, Suite 1290
                                    Pittsburgh, PA 15222
                                    Attorneys for Plaintiffs

                                  Robert J.Marino, Esquire
                                   Janet K. Meub, Esquire
                             Dickie, McCamey & Chilcote, P.C.
                                 Two PPG Place, Suite 400
                                   Pittsburgh, PA 15222
                Attorneys for Defendants, Washington Area Humane Society,
                            Glen Thomson and Maranda Combs




                                                          /s/ Christopher P. Furman




                                              3
